IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,660


EX PARTE DONALD LEWIS CASSELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 34979CR IN THE 40TH DISTRICT COURT

FROM ELLIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of failure to stop and render aid.  He was sentenced to 730 days imprisonment in a state jail pursuant
to his plea bargain agreement.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because he was admonished and sentenced
for a state jail felony when the offense as indicted was not a state jail felony.  Tex. Transportation
Code §550.021(c)(2).
	The State concedes that Applicant was improperly admonished and given an improper
sentence for this offense.  Applicant is entitled to relief. 
	Relief is granted.  The judgment in Cause No. 34979CR in the 40th Judicial District Court
of Ellis County is set aside, and Applicant is remanded to the custody of the sheriff of Ellis County
to answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: October 12, 2011
Do Not Publish